WADDILL, Commissioner.
The appeal is from an order overruling a motion to vacate a judgment. RCr 11.42.
Appellant urges that he was denied assistance of counsel in that he was not furnished counsel at his examining trial and counsel subsequently appointed on his arraignment to the indictment did not effectively represent him.
Upon similar facts we recently decided that the constitutional rights of an accused were not violated by the lack of counsel at the examining trial in the absence of a showing of prejudice. Carson v. Commonwealth, Ky., 382 S.W.2d 85. The trial court found that counsel appointed to represent appellant ably defended him upon his original trial. There is nothing in the record before us to indicate that this finding is erroneous. Hence, there is no merit in his contention that his constitutional rights were violated.
Other alleged errors occurring during his original trial are not such as may be raised in an RCr 11.42 proceeding since they could not invalidate the conviction. Tipton v. Commonwealth, Ky., 376 S.W.2d 290.
The judgment is affirmed.